DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Status of Claims
The request for continued examination (RCE) application Serial No. 16/018,846 filed on
05/12/2021 has been entered and fully considered.
Claims 1-20 are canceled.
Claims 21-25 are newly added. 
Claims 21-25 are pending in Instant Application.
Response to Arguments/Rejections
Applicant's arguments, see remarks filed 05/12/2021 have been fully considered but they are not persuasive. Applicant’s remarks on page 3-4 states “Method claim 21 covers a new use for a system, such as the system disclosed by Bushnell that includes a light sensor and a plate with holes defined in the plate according to positions of stars. The inventors on the present application discovered a new use for an old structure based on an unknown property of the structure. Specifically, the inventors discovered that light from a plurality of celestial bodies that travels through atmospheric clouds and is scattered by the clouds can nonetheless be used to determine a position of a star tracker. New-use claims are expressly authorized by 35 U.S.C. 100(b), which defines a process as including "a new use of a known process, machine, manufacture, composition of matter, or material”.
In response to applicant's argument that "Specifically, the inventors discovered that light from a plurality of celestial bodies that travels through atmospheric clouds and is scattered by the clouds can nonetheless be used to determine a position of a star tracker", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “A method for determining a position of a star tracker sensing light from a plurality of celestial bodies, wherein the light passes through, and is scattered by, atmospheric clouds between the celestial bodies and the star tracker” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
	First, the Applicant argues elements of claim 1 regarding where it states “Method claim 21 covers a new use for a system, such as the system disclosed by Bushnell that includes a light sensor and a plate with holes defined in the plate according to positions of stars. The inventors on the present application discovered a new use for an old structure based on an unknown property of the structure.” The Examiner respectfully disagrees. The Examiner would like to point to [see, MPEP 2112.02], “II.  Process of use Claims-New and Nonobvious uses of old structures and compositions may be patentable”, The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). 
	The Applicant remarks admits that the structure is old and well known regarding claim 21 [see MPEP 2129, I.  Admissions by Applicant Constitute Prior Art], furthermore, the Examiner believes there are no unknown properties of the structure in the claim language. The Applicant presents a new term “mask”, however, in light of the specification on page 2, a mask is a selective light collector with holes. The prior arts used in the previous rejections has been applied to the properties of the structure in the claim language.
	Secondly, even though the MPEP [2112.02], states “new uses of old structures and compositions may be/might be patentable”, however, the new claims and nonobviousness does not always warrant allowability of the structure. 
Claim Objections
Claims 22-25 objected to because of the following informalities:  
Claims 22-25 states "A method", however, it should be read as "The method".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites in limitation “disposing a mask” in line 1 renders the claim indefinite because it is unclear whether or not that “a mask” previously presented are same or not.
Claim 25 recites in limitation “disposing a mask” in line 1 renders the claim indefinite because it is unclear whether or not that “a mask” previously presented are same or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungwirth el at. (US-2018/0341003; previously recorded) in view of Bushnell et al. (US 3,499,156; previously recorded), and Applicant Admitted Prior Art (hereafter now known as, AAPA, see MPEP 2129 and Applicants remarks on 05/12/2021).
	Regarding claim 21, (New) Applicant Admitted Prior Art (APPA) teaches: 
	disposing a light sensor in the star tracker; 
	disposing a lens, in the star tracker, between the celestial bodies and the light sensor; 	disposing a mask between the lens and the light sensor, wherein the mask is configured to define a pattern of light-passing apertures therethrough, the pattern matching positions of the celestial bodies; 
	orienting the mask so as to maximize intensity of the light from the celestial bodies passing through the apertures and impinging on the light sensor; and 
	automatically calculating a navigational parameter, based on orientation of the mask. ***Applicant’s Remarks on 05/21/2021 admitted that claimed structure is old and well-known);



	Jungwirth discloses a method for determining a position of a star tracker sensing light from a plurality of celestial bodies, wherein the light passes through, and is scattered by, atmospheric clouds between the celestial bodies and the star tracker, the method comprising: 	disposing a light sensor in the star tracker (see at least Jungwirth: Para. [0031], lines 9-17, an; optical detector array positioned along the optical axis at an image plane, wherein the optical detector array receives the focused light beam on the image plane from the at least one lens; wherein at least one pair of the achromatic prisms is rotatable, transverse to the optical axis, with respect to the other pair of the achromatic prisms; wherein the optical system is implemented as a light beam steering mechanism in a star tracker or celestial aided inertial navigation unit); 	
	disposing a lens (see figure 1, lens 310), in the star tracker, between the celestial bodies and the light sensor (Para. [0017], 5-9, The optical detector array 140 receives the focused light beam on the image plane from focusing lens 130. The optical detector array 140 is operatively connected to a processor 150, which processes signals received from optical detector array 140 for further use by system 100; and Para.[0026], lines 10-13, a processor, which processes signals received from optical detector array 342 for further use by the star tracker or celestial aided inertial navigation unit);
	… and 
	automatically calculating a navigational parameter (see at least Jungwirth: Para [0018], lines 1-4, When system 100 is implemented for celestial aided inertial navigation, an inertial measurement unit (IMU) 160 is employed, which is in operative communication with processor 150), based on orientation of the mask (see at least Jungwirth: Para. [0031], lines 9-17, an optical detector array positioned along the optical axis at an image plane, wherein the optical detector array receives the focused light beam on the image plane from the at least one lens; wherein at least one pair of the achromatic prisms is rotatable, transverse to the optical axis, with respect to the other pair of the achromatic prisms; wherein the optical system is implemented as a light beam steering mechanism in a star tracker or celestial aided inertial navigation unit).
	Jungwirth does not explicitly mention 
		…
	disposing a mask between the lens and the light sensor, wherein the mask is configured to define a pattern of light-passing apertures therethrough, the pattern matching positions of the celestial bodies; 
	orienting the mask so as to maximize intensity of the light from the celestial bodies passing through the apertures and impinging on the light sensor…
	However, in the same field of endeavor, Bushnell teaches
	…
	disposing a mask between the lens and the light sensor (see at least Bushnell: col. 2, lines 69-71, FIGURE 2 is a schematic illustration of a star field matcher utilizing a wide angle lens, a positive or negative matching image, and photosensing means; col.3, lines 36-42, The light rays IA from the celestial star field 1, pass through the holes 2A in the map 2 and there-by form an input to a detection system, or photosensing tube 3. The amount of light passing through the holes 2A in the map 2 which falls on the photosensing tube 3 is dependent on the orientation of the map 2 with reference to the celestial star field 1*** The reference does not teach the between the lens and the light senor, however, the reference does teach the properties of the structure in which reads on the claim limitation), wherein the mask is configured to define a pattern of light-passing apertures therethrough, the pattern matching positions of the celestial bodies (see at least Bushnell: col. 3, lines 50-61, FIGURE 2 illustrates another apparatus to achieve star field matching, wherein light rays 5A from a celestial star field, indicated generally by numeral 5, are focused by a wide angle lens 6 onto either a positive or negative image 7 of the celestial star field 5. The light rays 5A passing through the image 7 are sensed by a photosensing tube 8. If the image 7 is a negative, a match will occur when tube 8 detects a minimum amount of light passing therethrough, and conversely, if the image 7 is a positive, a match will result when tube 8 detects a maximum amount of light); 
	orienting the mask so as to maximize intensity of the light from the celestial bodies passing through the apertures and impinging on the light sensor (see at least Bushnell: col. 3, lines 1-4, FIGURE 3 is a schematic illustration showing how light from the celestial star field passing through a flat reference star field map will focus at a match point on the photosensing means when properly aligned; col. 3, lines 50-61, FIGURE 2 illustrates another apparatus to achieve star field matching, wherein light rays SA from a celestial star field, indicated generally by numeral 5, are focused by a wide angle lens 6 onto either a positive or negative image 7 of the celestial star field 5. The light rays 5A passing through the image 7 are sensed by a photosensing tube 8. If the image 7 is a negative, a match will occur when tube 8 detects a minimum amount of light passing therethrough, and conversely, if the image 7 is a positive, a match will result when tube 8 detects a maximum amount of light)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 21 as taught by Jungwirth and combine disposing a mask between the lens and the light sensor, wherein the mask is configured 
	Regarding claim 24, (New) Jungwirth in view of Bushnell a method according to claim 21. Jungwirth does not explicitly teach wherein disposing a mask comprises disposing a mask comprising a plurality of holes defining the light-passing apertures.  
	However, in the same field of endeavor, Bushnell teaches
	wherein disposing a mask comprises disposing a mask comprising a plurality of holes defining the light-passing apertures (see at least Bushnell: col. 4, lines 4-10, With reference to FIGURE 3, when a star map 9 is a flat plate, and is perfectly aligned with a celestial star field 10, as described with reference to FIGURE 1 above, each star of the chosen celestial star field 10 will pass a light ray l0A to form a disc of illumination and these disc will overlap forming a relatively bright disc at the focal point or match point 12).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 21 as taught by Jungwirth in view of Bushnell and combine wherein disposing a mask comprises disposing a mask comprising a plurality of holes defining the light-passing apertures as taught by Bushnell. One of ordinary skill in the art would have been motivated to make this modification in order to provide a solution for attitude stabilization and the measurement of large angles in space. The employment of .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over APPA and Jungwirth in view of Bushnell as applied to claim 21 above, respectfully, and further in view of Schelinski et al. (US-2006/0158662; previously recorded).
	Regarding claim 22, (New) Jungwirth in view of Bushnell teaches a method according to claim 21. Neither Jungwirth nor Bushnell teaches the method comprising oscillating the mask. 
	However, in the same field of endeavor, Schelinski teaches
	oscillating the mask (see at least Schelinski: Para. [0064], lines 1-6, What is new, in particular, is that, for the image acquisition in the collector, a point-shaped light detector 18 (or also light sensor) is used in combination with a two dimensional oscillating micro mirror which defines the respective “viewing direction of the detector via its momentary displacement; and Para. [0064], lines 21-23, a point-shaped light source and a corresponding micro scanner mirror which may be oscillated one-dimensionally).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 21 as taught by Jungwirth in view of Bushnell and combine oscillating the mask as taught by Schelinski. One of ordinary skill in the art would have been motivated to make this modification in order to the surface relief of an object can be detected through knowing the position of the reflection of the light point on the Surface relief and information on a position of the light beam in the illumination line, and at the same time this detection of the surface relief may be executed in an area-saving, cheap and mechanically robust way (Para. [0049], lines 1-7).	
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over APPP and  Jungwirth in view of Bushnell as applied to claim 21 above, respectfully, and further in view of Mary (US-3,502,388; previously recorded).
	Regarding claim 23, (New) Jungwirth in view of Bushnell teaches a method according to claim 21. Neither Jungwirth nor Bushnell further comprising: 	
	disposing a plurality of optical fibers between the mask and the light sensor; and 	conducting the light, via the plurality of optical fibers, to the light sensor.
	However, in the same field of endeavor, Mary teaches
	disposing a plurality of optical fibers between the mask and the light sensor; and conducting the light, via the plurality of optical fibers, to the light sensor (see at least Mary: col. 2, lines 7-19, focus the light rays 7 onto the entrance face 3 of the fiber optical bundle 4. A beam splitter 5 is located between the lens 1 and the entrance face 3. For purposes of clarity the light rays 7 forming only one element of the image are indicated in the figure. Rays forming other elements in the image would behave in a similar manner. The fiber bundle 4 is a group of individual fibers (one of which, fiber 9, is greatly exaggerated in the figure) and has an input face 3 and an output face 10. The mirror 11 makes optical contact with the end 10 (of the fibers in bundle 4) and is situated to reflect the light back into the fiber bundle).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 21 as taught by Jungwirth in view of Bushnell and combine disposing a plurality of optical fibers between the mask and the light sensor; and conducting the light, via the plurality of optical fibers, to the light sensor as taught by Mary. One of ordinary skill in the art would have been motivated to make this modification in .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over APPA and Jungwirth in view of Bushnell as applied to claim 21 above, respectfully, and further in view of Lee e al. (US-20200041715; previously recorded).
	Regarding claim 25, (New) Jungwirth in view of Bushnell teaches a method according to claim 21. Neither Jungwirth nor Bushnell teaches
	However, in the same field of endeavor, Lee teaches:
	wherein disposing a mask comprises disposing a liquid crystal display (LCD) (Para. [0084], the light collector part 420, the light refracting surface 424 has the first inclined surface 424a and the second inclined surface 424b having different gradients, and the first inclined surface 424a and the second inclined surface 424b collect portions of the light in the first and second directions W.sub.1 and W.sub.2, respectively, thereby improving a viewing angle in a liquid crystal display device).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 21 as taught by Jungwirth in view of Bushnell and combine wherein the selective light collector is a liquid crystal display (LCD) taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to convey an optical sheet module capable of improving a viewing angle of light collected by a plurality of light collector units having a multi-angle shape (Lee: Para. [0002], lines 3-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                         

/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664